Order entered December 20, 2013




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-12-01202-CR

                            JOHN WASHINGTON PAULEY, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 4
                                       Dallas County, Texas
                               Trial Court Cause No. F10-40833-K

                                             ORDER
        We have before us appellant’s December 17, 2013 motion for leave to file a supplemental

brief. We GRANT appellant’s motion.

        Appellant’s supplemental brief received on December17, 2013 is ORDERED filed as of

the date of this order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE